Citation Nr: 0844239	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for tension headaches.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury with scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1977 to February 1984 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That decision increased the rating for tension 
headaches from 10 to 30 percent and the rating for residuals 
of a left knee injury with scar from 10 to 20 percent.  A May 
2007 rating decision increased the evaluation of the tension 
headaches from 30 to 50 percent.  All increases were 
effective February 18, 2004, the date the veteran's claim for 
an increase was received.  

In his March 2005 Substantive Appeal, the veteran reported 
that he was unable to work due to his service-connected 
headaches.  The Board interprets this statement as raising a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To date, this issue has not been 
considered by VA and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service-connected tension headaches are manifested by 
no more than very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  They do not present an exceptional or 
unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization.  

2.  The service-connected residuals of a left knee injury 
with scar are manifested by asymptomatic superficial scars 
that are not unstable or painful and do not affect knee 
function.  The left knee has no evidence of instability or 
subluxation.  The range of left knee motion goes from -6 
degrees extension to 124 degrees flexion.  There is a tear of 
the medial meniscus.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 3.321, 4.7, 4.20 and Code 8100 (2008).  

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a left knee injury with scar have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 3.321, 4.7 and Codes 5258, 
5261, 7803, 7804, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in March 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims for increased ratings, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of his claim in July 2004.  The March 2005 
statement of the case (SOC) provided the veteran with the 
criteria for extraschedular evaluation and rating knee 
extension.  While the VCAA duty to notify cannot generally be 
satisfied by various post-decisional communications from VA, 
the evidence shows that the veteran was not prejudiced in 
this case because his appeal and other communications show 
that he has actual knowledge of the criteria required for 
higher ratings.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006)

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran reports having his treatment only at VA facilities, 
and those clinical notes have been obtained and added to the 
record.  He has had VA examinations and medical opinions have 
been obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Tension Headaches

There is no rating code specifically for tension headaches.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  The most closely analogous rating 
criteria are for migraines.  The rating schedule provides a 
maximum 50 percent rating when there are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100 (2008).  A higher rating would have to be assigned on an 
extraschedular basis.  

The applicable regulation, 38 C.F.R. § 3.321(b)(1) (2008), 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The RO has considered the possibility of awarding an 
extraschedular rating.  It provided the regulatory criteria 
to the veteran in the March 2005 SOC and the May 2007 
supplemental statement of the case (SSOC).  In the November 
2007 SSOC, the RO discussed the matter and informed the 
veteran that if the circumstances are exceptional or unusual, 
the case may be referred for extraschedular evaluation.  The 
RO found that the facts in this case do not show an 
exceptional or unusual disability picture and the schedular 
criteria were adequate for evaluation of the disability.  

The veteran argues that the service-connected headaches 
affect his working ability and he has to stop work due to 
sharp pains in his head.  He asserts that it is a safety 
hazard where he works.  Compensation is based on the average 
impairment of earning capacity in civil occupations, 
resulting from service-connected disabilities.  38 U.S.C.A. 
§ 1155 (West 2002).  Thus, the payment of compensation 
acknowledges that there is an impact on the veteran's ability 
to work.  For an extraschedular rating, there would have to 
be a marked level of inference with employment or frequent 
periods of hospitalization.  With these requirements in mind, 
the Board has reviewed the record.  

The veteran was afforded a VA neurological examination in 
March 2004.  The medical record and claims file were 
reviewed.  The veteran described two types of headaches.  One 
type would involve a sharp stabbing pain starting from the 
occipital site, lasting for a few seconds, and occurring 
several times a week.  The second type of headache was marked 
by a dull pressure-like feeling all over his head.  They 
happened almost every day and lasted about 6 hours.  The 
intensity was said to be 8/10.  There was no nausea or 
vomiting, but he did have photophobia and phonophobia.  He 
complained of several spells of impaired consciousness, 
including one when he was driving, ended up at a police 
station, and lost track of time for several hours.  He said 
that various medications had been tried, but did not help.  

Examination showed the veteran's head, ears, nose, and throat 
to be normocephalic and atraumatic.  Neurologic examination 
showed the veteran to be alert and oriented, with fluent and 
appropriate speech.  Eye movements were normal.  There was no 
facial weakness.  Motor, strength, and sensory examinations 
had normal findings.  Upper and lower extremity deep tendon 
reflexes and gait were also normal.  The diagnosis was 
headache of unclear etiology.  The doctor commented that the 
description did not fit the characteristics of migraine, 
cluster, or tension headaches.  It was possible that it was a 
depression related problem.  In the doctor's opinion, the 
veteran had a mild to moderate functional loss from his 
headaches, in terms of intensity and frequency.  

A January 2006 VA neurology clinic note reflects the 
veteran's report of having two types of headaches.  The first 
was localized to the back of the head on the right side and 
was described as a sharp pain that did not throb.  It lasted 
about 30 seconds with a 10/10 severity.  Concentration was 
decreased, but there was no loss of consciousness, nausea, 
vomiting, photophobia, or phonophobia with these headaches.  
They happened every day, sometimes every day for several 
weeks, and then sometimes, he could go a week without having 
any episodes.  The second type of headache was all over the 
head and worse in the front.  He said it felt like his head 
was in a vice or had a band wrapped around it, with pressure.  
There was a visual aura prior to some of these headaches.  He 
described sparkling lights for a few seconds.  There was no 
visual loss.  There was occasional nausea.  He had 
phonophobia, but not photophobia.  There was no throbbing.  
They occurred about once a week and lasted anywhere from half 
an hour to half a day.  Neurologic examination did not 
disclose any significant abnormality.  It was noted that 
magnetic resonance imaging (MRI) of the brain, in March 2005, 
disclosed the congenital absence of the corpus callosum and 
was otherwise normal.  The impression was migrainous 
headaches with tension type features.  VA neurologic clinic 
notes continued to follow the veteran through November 2007.  
Descriptions of symptoms, similar to those recorded above, 
were reported in December 2006 and April 2007.  

Conclusion

The Board has carefully considered the veteran's descriptions 
of his headache symptoms.  They may indeed be severe, but 
they do not result in an exceptional or unusual disability 
picture beyond that contemplated by the rating schedule.  
Specifically, while the evidence shows a severe interference 
with the veteran's work, consistent with the 50 percent 
rating, it does not show a more marked inference with his 
employment.  There is no claim or evidence of frequent 
periods of hospitalization.  Consequently, the Board agrees 
with the RO that referral for an extraschedular evaluation is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the headaches 
have not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 50 
percent rating.  

Residuals of a Left Knee Injury with Scar

The Board has reviewed the history of the veteran's left knee 
disability in accordance with 38 C.F.R. § 4.1 (2008).  On VA 
examination, in May 1995, there was a full range of motion.  
The knee X-ray was interpreted as being normal.  There was a 
small scar just medial and inferior to the tibial tubercle.  
There was no evidence that it was symptomatic.  A December 
1996 rating decision granted service connection, assigning a 
noncompensable rating for residuals of a left knee injury 
under diagnostic code 7805.  That rating code provides that 
scars can be rated on function of the part affected.  
38 C.F.R. § 4.118 (2008).  Since the scar did not affect knee 
function, a noncompensable rating was assigned.  

The Board has considered other criteria for rating scars.  
Prior to August 30, 2002, scars could be rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. Part 4, Code 7803 (2002).  Effective 
August 30, 2002, unstable superficial scars are to be rated 
as 10 percent disabling.  38 C.F.R. Part 4, Code 7803 (2008).  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated as 10 
percent disabling.  38 C.F.R. Part 4, Code 7804 (2002).  
Effective August 30, 2002, superficial scars that are painful 
on examination will be rated as 10 percent disabling.  
38 C.F.R. Part 4, Code 7804 (2008).  

On the March 2004 VA examination, the scars on the left knee 
were measured.  It was specified that there was no pain on 
examination.  There was no adhesion to underlying tissue.  
The texture of the skin was good.  It was not irregular, 
atrophic, shiny, or scaly.  The examiner specified that the 
scar was stable, superficial, and not deep.  There was no 
inflammatory reaction, edema, or keloid formation.  The color 
of the scar was the same as the surrounding skin.  There was 
no induration or inflexibility.  There was no limitation of 
motion of the scar.  There was no disfigurement.  The 
diagnosis was arthralgia of the left knee with scarring of 
the left knee and no loss of function due to pain.  

Further review of the VA clinical records, through November 
2007, shows there is no evidence that the left knee scarring 
is poorly nourished, ulcerated or otherwise unstable.  
Neither is there evidence that the scar is tender or painful 
on objective examination.  Thus, there is no basis for a 
higher rating based on the scarring.  

Turning to impairment of knee function, there are several 
rating criteria for the knee.  Review of the March 2004 VA 
examination reports and subsequent VA clinical notes shows 
there is no evidence that the service-connected knee injury 
involves malunion or nonunion of the femur, ratable under 
38 C.F.R. Part 4, Code 5255 (2008).  There is no evidence of 
ankylosis ratable under 38 C.F.R. Part 4, Code 5256 (2008).  
There is no evidence of recurrent subluxation or lateral 
instability ratable under 38 C.F.R. Part 4, Code 5257 (2008).   

A January 2005 MRI study revealed a tear of the posterior 
horn of the medial meniscus with adjacent full thickness 
cartilage defect of the medial articular cartilage of the 
tibia.  Diagnostic code 5258 provides a 20 percent rating for 
dislocation of a semi-lunar cartilage (meniscus) with 
frequent episodes of "locking," pain and effusion into the 
joint.  38 C.F.R. Part 4, Code 5258 (2008).  The current 20 
percent rating is the highest rating assignable under this 
rating criteria.  

There is no evidence of removal of the semi-lunar cartilage 
(meniscus) ratable under 38 C.F.R. Part 4, Code 5259 (2008).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2008).  On the March 2004 VA examination, flexion of the 
left knee went to 124 degrees compared to a normal of 140 
degrees.  While this is a limitation of motion, it does not 
approximate the limitation to 15 degrees required for the 
next higher rating, 30 percent.  38 C.F.R. § 4.7 (2008).  

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2008).  On the March 2004 VA examination, the left 
knee could extend beyond the neutral 0 degree position by 
minus 6 degrees.  That does not approximate any applicable 
criteria for a compensable rating.  

There is no evidence of malunion or nonunion of the tibia and 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (2008).  

Conclusion

The March 2004 VA examination and subsequent VA clinical 
records do not provide any competent medical support for a 
rating in excess of the current 20 percent.  The RO had the 
veteran scheduled for an examination in November 2007, but he 
did not report, provide an explanation for his failure to 
report, or ask that the examination be rescheduled.  VA's 
duty to assist the veteran in the development of his claim is 
not a one-way street.  He must cooperate and show up for 
examinations.  Because the veteran did not report for his 
examination, VA is left with a record that does not support a 
rating in excess of the current 20 percent, as discussed in 
greater detail above.  

Here too, the Board has considered the holding in Hart and 
whether staged ratings should be assigned.  We conclude that 
the left knee condition has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 20 percent rating.  

The Board has also considered the possible application of the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence of 
record pertaining to the left knee does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected left knee disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell; Shipwash.  


ORDER

A disability rating in excess of 50 percent for tension 
headaches, to include an extraschedular evaluation, is 
denied.  

A disability rating in excess of 20 percent for residuals of 
a left knee injury with scar is denied.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


